Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
     There is no basis or guidance as to what structures are considered to be an “external front opening” as now claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claim 6 the phrases “one external front opening” and “the external front opening” are confusing, vague, and indefinite because it is not clear what structures applicant intends to encompass with such language, i.e. what makes an opening “external”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohatsu (2017/0245590).
     Kohatsu shows a shoe with a sole (see figures 8 and 9) comprising an outsole (830), a midsole (810), which are elastic (see paragraphs [0046] and [0089]), a plate (820) with a plurality of openings (850, as shown in figure 8 and 9) as claimed.
     In reference to the newly added limitation of “a lower part of the midsole is embedded in the first opening” and “is in close contact with a part of an upper surface of the outsole”, due to the soft elastic/foam material of the layer (810) and the use of substantially rigid materials for the plate (see paragraph [0051]), the soft elastic/foam layer would inherently embed itself in the openings of the rigid plate layer when a person steps on the sole and the midsole would come into “close contact” with the 
     In reference to claim 6, Kohatsu shows an “external front opening” which is smaller than the larger other “first” openings shown in the marked drawing below.

    PNG
    media_image1.png
    629
    1103
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/1/21 have been fully considered but they are not persuasive. 
     In reference to the newly added limitation of “a lower part of the midsole is embedded in the first opening” and “is in close contact with a part of an upper surface of the outsole”, due to the soft elastic/foam material of the layer (810) and the use of substantially rigid materials for the plate (see paragraph [0051]), the soft elastic/foam layer would inherently embed itself in the openings of the rigid plate layer when a person steps on the sole and the midsole would come into “close contact” with the outsole.  Also, it is noted that Kohatsu explicitly states that the layers 810 and 830 directly contact one another in locations where there is no second layer present, i.e. at the openings and periphery.
     In reference to claim 6, Kohatsu shows an “external front opening” which is smaller than the larger other “first” openings shown in the marked drawing attached above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732